DETAILED ACTION
This is the second Non-Final Office Action on the merits based on the 17/153,647 application filed on 01/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022, 05/25/2022, and 08/11/2022 are filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D’ Alesio (US Patent No. 10,850,163) in view of NPL 1 (Moticont; Aug. 31, 2012).

    PNG
    media_image1.png
    391
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    394
    553
    media_image2.png
    Greyscale

Regarding claim 1, D’ Alesio discloses a treadmill (Movable platform 1; Figures 5 and 10; i.e., the actuator means of Figure 5 can be utilized with the treadmill of Figure 10; Para. [0165] “FIGS. 9 and 10 illustrate a further variant of the movable platform in which a treadmill is integrated.”; Para. [0167] “More in general, the board 20 can be moved with actuator means such as those described in the variants of FIGS. 2 to 8”), comprising: a base (Base 10; Figures 5 and 10); a platform (Board 20; Figures 5 and 10) movably coupled to the base (i.e., the linear actuators 33 allow the platform to be movably coupled to the base); a drive roller (Roller 71; Figure 10) rotatably coupled to the base (i.e., the roller 71 is rotatably mounted on the platform and coupled to the base 10 through the actuating means 33); a belt (Belt 70; Figure 10) extending across the drive roller and the platform (i.e., the belt 70 spans across the platform 20 and drive roller 71); and a linear actuator (Actuators 33; Figure 5; Para. [0149] “Said actuators 33 are of linear type, preferably pneumatic, hydraulic or electric.”) coupled between the base and the platform (i.e., the actuators 33 span between the platform 20 and the base 10).
D’ Alesio does not disclose the linear actuator comprising a voice coil actuator 42d.

    PNG
    media_image3.png
    441
    547
    media_image3.png
    Greyscale

NPL 1 teaches an analogous linear actuator VCA (voice coil actuator) motor commonly used in linear actuating (i.e., The VCA motor of NPL 1 is a particular linear motor that can be substituted for the linear actuators 33 of D’ Alessio as it is within the variants of actuator means that are encompassed in Col. 6 Lines 1-5 of D’ Alesio “be electric actuators, for example rotary or linear motors”. ) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the linear actuator of D’ Alesio to have the VCA motor of NPL 1 in order to perform precise linear actuation to an exercise platform and generate motor interferences for the person performing the exercise.

Regarding claim 8, D’ Alesio in view of NPL 1 teaches the linear actuator 33 is coupled to a load cell transducer. (Sensor means 51; Figure 1 of D’ Alesio; i.e., the platform 20 of D’ Alesio has load cell transducers that are coupled to the linear actuators through the bottom of the platform; Col. 8 Lines 5-7)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over D’ Alesio (US Patent No. 10,850,163) in view of NPL 1 (Moticont; Aug. 31, 2012) in further view of Keiser (US Patent No. 5,336,145).

Regarding claim 7, D’ Alesio discloses a treadmill assembly substantially claimed above.
D’ Alesio does not disclose a pair of idler rollers rotatably mounted on the treadmill.
Keiser teaches an analogous treadmill assembly (Apparatus 10; Figure 1) comprising a pair of idler rollers (Idler roller assemblies 132; Figure 5) rotatably mounted on the treadmill (i.e., the idler roller assemblies are rotatebly mounted to the treadmill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill of D’ Alesio to have the roller assemblies of Keiser in order to define a substantially flat horizontal path of travel.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments, filed on 05/31/2022, with respect to the Non-Final Office Action mailed on 03/15/2022 have been fully considered and are persuasive.  The rejection has been withdrawn and a new rejection has been issued above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784